Order entered October 7, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01361-CV
                                   No. 05-13-01362-CV
                                   No. 05-13-01363-CV
                                   No. 05-13-01364-CV

                          IN RE TROY LEE PERKINS, Relator

               Original Proceeding from the 282nd Judicial District Court
                                 Dallas County, Texas
       Trial Court Cause No. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE